United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 96-3969
                                     ___________

Darrell A. Link,                          *
                                          *
             Appellant,                   *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * District of South Dakota.
Production Credit Association,            *
                                          *     [UNPUBLISHED]
             Appellee.                    *
                                     ___________

                           Submitted: February 27, 1998
                               Filed: March 5, 1998
                                   ___________

Before FAGG, BEAM, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       Darrell A. Link appeals from the district court&s1 affirmance of the bankruptcy
court&s2 denial of his motion to reconsider.3 Having reviewed the record and the


      1
       The Honorable Lawrence L. Piersol, United States District Judge for the District
of South Dakota.
      2
       The Honorable Irvin N. Hoyt, Chief Judge, United States Bankruptcy Court for
the District of South Dakota.
      3
       We do not address Link&s challenge to the bankruptcy court&s denial of his
motion to set aside all orders, as Link did not timely appeal that denial to the district
court.
parties& briefs, we conclude that Link&s motion for reconsideration was properly denied.
Accordingly, we affirm without further discussion. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-